Detailed Action
This action is in response to the amendment filed on September 30, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant’s arguments regarding USC 103 rejection of claims 1-5, 7-11, 14-17, and 20-21 have been considered, but are not persuasive. Applicant argues that “Guo in view of Bai does not teach or suggest “calculating a set of similar companies for each company on the list of query entities”, as recited in exemplary claim 1. In an exemplary embodiment of the claimed invention, the invention may find a set of companies (i.e., entities) that are most similar to target description (i.e., query) of a company by evaluating text similarity between the query text and all of the companies in the search repository and obtaining a ranked list of companies. And, the similarity calculations of the invention are based on an assumption that similar companies have overlapping key words in their descriptions or that the words used in the descriptions have similar meaning (i.e. semantics) (e.g., see Application at paragraphs [0022] — [0023)).


“Guo does not match a user to another user or a company to another company and rank the list of the output. Thus, Guo teaches a fundamentally different concept than the claimed invention. And, Bai does not cure the deficiencies of Guo. Therefore, the Applicant submits that there are elements of the claimed invention that are not taught or suggested by the prior art of record. Therefore, the Examiner is respectfully requested to withdraw this rejection.”
	The Office respectfully disagrees. According to Applicant’s specification, [0022]-[0023], “the invention may find a set of companies (i.e., entities) that are most similar to target description (i.e., query) of a company by evaluating text similarity between the query text and all of the companies in the search repository and obtaining a ranked list of companies. The invention may process user generated queries that describe a target company in descriptive text and/or structured attributes and normalizing the descriptive text by removing (i.e., clean-up) text that does not contribute to describing essential functions of the company. The invention may calculate the text similarity between the query text and all of the companies in the search repository using term frequency-inverse document frequency plus cosine similarity and measuring scores based on structured attributes in the query and derived attributes for processing the text similarity, yielding a re-ranked list of recommended companies, [0023] That is, the similarity calculations of the invention are based on an assumption that similar companies have overlapping key "words in their descriptions or that the words used in the descriptions have similar meaning (i.e. semantics).”

within the same organization and for how long, this information can be used to infer or derive a member profile attribute indicating the member's overall seniority level, or seniority level within a particular organization. In some embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enrich profile data for both members and organizations. Record linkage links records that refer to the same organization, even if the records do not appear identical. Data fusion selects trustworthy attributes from various records that refer to the same organization to form a golden record of the organization. FIG. 14-15 is an example of record linkage within the same organization. Record linkage occurs by computing a similarity measure between records and then clustering closely linked records to represent an organization. All of these attributes have text values. Term Frequency-Inverse Document Frequency (TF-IDF) similarity analysis is performed on the text data.
	In addition, Bai teaches a system and method for determining a similarity between a document and a query which includes building a weight vector for each of the documents in a corpus of documents stored in memory and building a weight vector for a query which is input into a document retrieval system. A weight matrix is generated which distinguishes between relevant documents and lower ranked documents by comparing document/query tuples using a gradient step approach. A similarity score is determined between weight vectors of the query and documents in a corpus by determining a product of a document weight vector, a query weight vector and the weight matrix. Also, in Fig. 6, a weight vector for each of the documents in a corpus of documents which is built and stored in memory. In block 203, a weight vector is built for a query input into a document system. The weight vectors may include Term Frequency Inverse Document Frequency -TF-IDF weight vectors.
	Regarding independent claim 8 and 14, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-5, 7, 9-11, 15-17 and 20, Applicant has not overcome the rejections and they are similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 6, 12-13, and 18-19 are cancelled. Claim 21 is New. 
Claims 1-5, 7-11, 14-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2017/0091692 A1.) in view of Bai et al. (US 2010/0179933 A1).
Regarding claim 1, Guo discloses “A computer-implemented similarity determination method, the method comprising: building a corpus of company information which includes a combination of textual information about the company and structured information about the company; using a description of companies for making a list of query entities; calculating a set of similar companies for each company on the list of query entities; (See Fig. 2 and [0047]) (Data layer may include several databases, such as a profile database 218 for storing profile data, including both member profile data and profile data for various organizations (e.g., companies, schools, etc.). Consistent with some embodiments, when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, such as his or her name, age (e.g., birthdate), gender, interests, contact information, home town, address, spouse's and/or family members' names, educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on. This information is stored, for example, in the profile database 218.)

 “employing a voting scheme to rank the results of the calculating; ordering a final set of the results based on the voting scheme and presenting them back to the user as a first ranked list;” (See [0275]) (A common voting strategy is applied: votes from providers for each value of the same data item are accumulated and the value with the highest vote count is chosen as the true one.)

“iteratively repeating the calculating by adding a second set of new companies and recalculating a second ranked list of recommended companies based on the updated query list; combining the first ranked list and the second ranked into a single set of companies of a combined list while remembering which of the first ranked list and the second ranked list from which each company originated; (See [0266]-[0267], [0275]- [0276]) (The clusters and their members are taken as the input, and the most representative attribute values are selected to form a golden record. First step of data fusion involves joining a cluster with source records. For scalability, the result of clustering only produces identifications of records. In this step, the cluster members are supplemented with full organization records. The fusion works in an iterative way: starting with an a priori value for the value's vote count and the source's reputation, these two values are refined iteratively until convergence. To solve this ranking problem, a common voting strategy is applied. The vote count of a source is often a function of the reputation of the source, they proceed in an iterative fashion: the value vote count and source reputation are computed in each round until the results converge. Besides value frequency, number of supporters, and reputation of supporting data sources, advanced fusion algorithms also consider similarity among candidate values, their formats, and even inferred copying relationships among sources.)

But, Guo does not explicitly teach “and visualizing the combined list based on which original list the companies came from.”
However, Bai teaches “and visualizing the combined list based on which original list the companies came from.” (See [0010] and FIG. 2 is a block/flow diagram showing a system/method for simplifying dimensions; A method for polynomial modeling of word features, a method for half-transductive modeling, a method for sliding window mapping, and a method for flexible dimensionality for word embedding.)

But, Guo does not explicitly teach “wherein the visualizing maintains a relationship of the similarity in a high dimensional space when mapped to a lower-dimensional space by performing a dimensionality reduction of the companies in the list.”

	However. Bai teaches “wherein the visualizing maintains a relationship of the similarity in a high dimensional space when mapped to a lower-dimensional space by performing a dimensionality reduction of the companies in the list.” (Bai teaches in [0010], Bai teaches the use of Isomap, which is an equivalent nonlinear dimensionality and reduction technique as t-SNE. It is one of several widely used dimensional embedding methods such as t-SNE, which is also a nonlinear dimensionality reduction technique for embedding high-dimensional data for visualization in a low-dimensional space. Ranking is then typically achieved by measuring the distances in the embedding space Euclidean distance or product similarity. This method provides a point-to-point correspondence between the input space and the intrinsic space in which the data lie. Fig. 6 is also an example mapping with dimensionality reduction. Guo also teaches how machine learning algorithms may be used to retrieve an organization’s attributes automatically, such as claimed by the Applicant, i.e. satisfying requirements of multiple parties when searching for a company to purchase.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo (inferring of attributes of organizations using a member graph.) with Bai (system and method for determining a similarity between a document and a query) in order to provide an efficient informational retrieval technology and more particularly to systems and methods for text document matching and ranking. Bai: [004]

One having ordinary skill would also be motivated to combine Guo and Bai, in view of the suggestions provided by Bai in paragraph [008], which suggests “In determining a similarity between a document and a query, we extended several ways to control the problem size, which yields not only better efficiency but also better accuracy. We also have several non-linear extensions to achieve better performance.” 

Regarding claim 2, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein each list is extended by calculating a different number of similar companies than the calculated set of similar companies as specified by a user.” (See Fig.7)

Regarding claim 3, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein the visualizing visualizes the combined list in two-dimensions or three-dimensions.” (See Bai: [010] and [0037]) (A method for flexible dimensionality for word embedding. This corresponds to embedding the query into an n-dimensional space using the mapping U.)

Regarding claim 4, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein the calculating calculates the similar companies via a word embedding technique.” (See Bai: [010], [0041]) (A method for flexible dimensionality for word embedding. Transductive embedding, wherein each document could have its own embedding vector. Fig. 2 illustrates an embedding function.)

Regarding claim 5, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein the visualizing further performs a synergy calculation to show a single company that meets a goal of multiple companies within the acquiring company.” (See Fig. 23; See also Bai: Fig. 6)
Regarding claim 7, Guo in view of Bai discloses “The computer-implemented method of claim 1, embodied in a cloud-computing environment.” (See [0293]) (The one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS.)

As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
As per claim 9, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A similarity determination system, said system comprising: a processor: and a memory, the memory storing instructions to cause the processor to perform:” (See Fig. 28 and [0297]) (The representative hardware layer 2804 comprises one or more processing units 2806 having associated executable instructions 2808. The executable instructions 2808 represent the executable instructions of the software architecture 2802, including implementation of the methods, modules.)
As per claim 15, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 20, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

Regarding claim 21, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein a similarity search between each of the companies is compiled and expanded to calculate a similarity matrix between each list and the corpus of the company information.” (See Guo: [0182]-[0183]) (The mapper then calculates a partial similarity score contributed by each token. The reducer aggregates partial scores for record pairs. Pairs of records with similarity above a predefined threshold are identified and labeled similarity threshold. The final output format is a similarity matrix.)














Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154